PER CURIAM:
George E. Pickett appeals from the district court’s order granting summary judgment in favor of the defendants on his civil action arising out of a lengthy dispute with his mortgage lender. Our review of the record, including the district court’s thorough opinion, discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Pickett v. Washington Mutual Bank, No. CA-03-45-7 (E.D.N.C. Feb. 2, 2005). We deny Pickett’s motion for injunction and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED